Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about January 28, 1993, which denied defendants’ motion for summary judgment and granted plaintiff’s cross-motion to vacate the default, unanimously affirmed, without costs.
In this action, brought to recover for injuries sustained as a result of an alleged elevator malfunction, the court properly exercised its discretion to vacate plaintiff’s default in view of plaintiff’s demonstration of a meritorious claim, an adequate excuse, namely, the serious illness of plaintiff’s prior counsel and the absence of any prejudice to defendants.
We have considered defendants’ remaining contention and find it without merit. Summary judgment was properly denied. Concur — Carro, J. P., Ellerin, Rubin, Nardelli and Tom, JJ.